AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                       (For Offenses Committed On or After November 1, 1987)
                                      V.
                CARSTEN IGOR ROSENOW (1)
                                                                          CaseNumber:         3:17-CR-03430-WQH
                      aka Carlos Senta

                                                                       Timoth A Scott
                                                                       Defendant's Attorney
USM Number                            62380-298
 • -                                                                                                              MAR - 3 2020
 THE DEFENDANT:
 D      pleaded guilty to count(s)

 i2J was found guilty on count(s)             1 and 3 of the Indictment
        after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section/ Nature of Offense                                                                                       Count
 18:225l(c), (e); 18:2428; 18:2253(b)-Attempted Sexual Exploitation Of A Child; Criminal
 Forfeiture                                                                                                                      I
 18:2252(a)(4)(B), (b)(2); 18:2428; 18:2253(b)- Possession Oflmages Of Minors Engaged In
 Sexually Explicit Conduct; Criminal Forfeiture                                                                                  3


     The defendant is sentenced as provided in pages 2 through                    8           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)

  [2J   Count(s)     Count2                                       is           dismissed on the motion of the United States.
                    --------------
  [gJ    Assessment: $100.00 imposed as to each count for a total of$200.00


  D      JVTA Assessment*: $

         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  l2J See fine page                   l2J Forfeiture pursuant to order filed          11/18/2019                      , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                CARSTEN IGOR ROSENOW (1)                                                Judgment - Page 2 of 8
CASE NUMBER:              3: 17-CR-03430-WQH



                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Three hundred (300) months as to count 1 and two hundred and forty (240) months as to count 3 to run concurrently for a
 total of three hundred (300) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
          1. Incarceration at FCI Terminal Island to facilitate family visitation.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                3:17-CR-03430-WQH
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              CARSTEN IGOR ROSENOW (1)                                                    Judgment - Page 3 of 8
     CASE NUMBER:            3:17-CR-03430-WQH

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Lifetime as to both count 1 and count 3

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    •
      The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       3:17-CR-03430-WQH
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  CARSTEN IGOR ROSENOW (1)                                                                Judgment - Page 4 of 8
 CASE NUMBER:                3:17-CR-03430-WQH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant.must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they mnst not. knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, armnunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:17-CR-03430-WQH
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            CARSTEN IGOR ROSENOW (1)                                               Judgment - Page 5 of 8
CASE NUMBER:          3:17-CR-03430-WQH

                               SPECIAL CONDITIONS OF SUPERVISION


1.     Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
       other electronic communications or data storage devices or media, and effects to search at any time, with
       or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
       a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful
       discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submittoa search may
       be grounds for revocation; you must warn any other residents that the premises may be subject to searches
       pursuant to this condition.

2.     Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
       imposed by the court.

3.     Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which
       can communicate data via modem, dedicated connections or cellular networks, and their peripheral
       equipment, and which are capable of accessing or viewing images or other matter that depicts "sexually
       explicit conduct" involving children (as defined by 18 U.S.C. § 2256(2)) and/or "actual sexually explicit
       conduct" involving adults (as defined by 18 U.S.C. § 2257(h)(l)), without prior approval by the court or
       probation officer, all of which are subject to search and seimre. The offender must consent to installation
       of monitoring software and/or hardware on any computer or computer-related devices owned or controlled
       by the offender that will enable the probation officer to monitor all computer use and cellular data. The
       offender must pay for the cost of installation and ongoing monitoring fees for the computer software.

4.     Not associate with, or have any contact with, any known sex offenders unless in an approved treatment
       and/or counseling setting.

5.     Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
       material, or through any third-party communication, with the victim or victim's family, without prior
       approval of the probation officer.

6.     Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
       unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
       nature of offense and conviction, with the exception of the offender's biological children, unless approved
       in advance by the probation officer.

7.     Not accept or cori:unence employment or volunteer activity without prior approval of the probation officer,
       and employment should be subject to continuous review and assessment by the probation officer.

8.     Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
       swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
       frequented by persons under the age of 18, without prior approval of the probation officer.




                                                                                           3:l 7-CR-03430-WQH
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             CARSTEN.IGOR ROSENOW (1)                                                Judgment - Page 6 of 8
CASE NUMBER:           3:17-CR-03430-WQH

9.     Not possess or view any materials such as videos, magazines, photographs, computer images or other
       matter that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or
       "actual sexually explicit conduct" involving adults as defined by 18 USC § 2257(h)(l ), and not patronize
       any place where such materials or entertainment are the primary material or entertainment available.


I 0.   Complete a sex offender evaluation, which may include periodic psychological testing, physiological
       testing (limited to polygraph), and completion of a visual reaction time (VRT) assessment, at the direction
       of the court or probation officer. If deemed necessary by the treatment provider, the offender shall
       participate and successfully complete an approved state-certified sex offender treatment program,
       including compliance with treatment requirements of the program. The Court authorizes the release of the
       presentence report, and available psychological evaluations to the treatment provider, as approved by the
       probation officer. The offender will allow reciprocal release of information between the probation officer
       and the treatment provider. The offender may also be required to contribute to the costs of services
       rendered in an amount to be determined by the probation officer, based on ability to pay. Polygraph
       examinations may be used following completion of the formal treatment program as directed by the
       probation officer in order to monitor adherence to the goals and objectives of treatment and as a part of
       the containment model.


11.    Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
       pre-approved by the probation officer.

12.    Provide complete disclosure of personal and business financial records to the probation officer as
       requested.


13.    Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
       or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
       or corporation.


14.    Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
       owned, directly or indirectly, including any interest held or owned under any other name, or entity,
       including a trust, partnership or corporation.


15.    Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
       of credit without approval of the probation officer.


II




                                                                                             3:17-CR-03430-WQH
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT: CARSTEN IGOR ROSENOW                                                          Judgment - Page 7 of 8
   CASE NUMBER: 3:17-CR-03430-WQH

                                                  FINE




  The defendant shall pay a fine in the amount of $50,000.00 as to count 1 and $50,000.00 as to count 3 for a
  total of $100,000.00 unto the United States of America.




                                                                                             3:17-CR-03430-WQH
AO 245S {CASD Rev. 08/13) Judgment in a Criminal Case

  DEFENDANT: CARSTEN IGOR ROSENOW (I)                                                        Judgment - Page 8 of 8
  CASE NUMBER: 3: 17-CR-03430-WQH

                                             RESTITUTION


 The defendant shall pay restitution in the amount of    $12,000.00            unto the United States of America.


 Defendant shall pay restitution through the Clerk, U.S. District Court to the three victims stated below, subject
 to all provisions of the Order of Restitution (ECF. No. 240) filed on February 27, 2020. Payment of restitution
 shall be forthwith. During any period of incarceration the defendant shall pay restitution through the Inmate
 Financial Responsibility Program at the. rate of 50% of the defendant's income, or $25.00 per quarter,
 whichever is greater. The defendant shall pay the restitution during the period of supervised release at the rate of
 $100.00 per month. These payment schedules do· not foreclose the United States from exercising all legal
 actions, remedies, and process available to it to collect the restitution judgment.


 $4000.00 to "Pia" of the "Sweet Sugar Series" series;
 $4000.00 to "Lily" of the "Vicky" series; and;
 $4000.00 to "Sarah" of the "Marineland" series




                                                                                                3:l 7-CR-03430-WQH
